DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 10-26 and 29-63 have been cancelled.  Claims 1-9, 27, and 28 have been amended.  Claims 64-72 are new.
Claims 1-9, 27, 28, and 64-72 are pending under examination.

Claim Objections
2.	Claim 27 is objected to because of the recitation “the PS and the TA, or both are directly linked to the multi-armed PEG” in line 2.  Appropriate correction to “the PS or the TA, or both are directly linked to the multi-armed PEG” is required.
	For examination purposes, the claim is interpreted as reciting that either PS, TA, or both could be directly linked to the multi-armed PEG.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-9, 27, 28, and 64-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 12-16, 19, 21, 26, 28, and 29 of copending Application No. 17/228,332 (reference application), in view of Avula et al. (Sci. Transl. Med., 2015, 7: 1-10).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a comprising 8PEG covalently coupled to the photosensitizer IR700 and as targeting agent (TA), where at least one arm of the 8PEG is not coupled to IR700 and TA.  The application specification defines that 8PEG is 8PEGA or 8PEGMA (see [0023]).  The application claims recite that the TA is iRGD, not a CTP.  Avula et al. teach using a CTP to target photosensitizers to cardiomyocytes, where the CTP has the amino acid sequence APWHLSSQYSRT (see Abstract; p. 2; p. 3, column 1; Supplementary Materials).  It is noted that APWHLSSQYSRT is the claimed SEQ ID NO: 1 (see the specification, p. 18, Table 1).  One of skill in the art would have found obvious to modify the application claims by replacing the iRGD with the CTP taught by Avula et al. to achieve the predictable result of delivering IR700 to cardiomyocytes, when delivery to cardiomyocytes was desired.  Thus, the instant claims and the application claims are obvious variants. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more additives” in line 3.  The further recitation “free of additive” in line 4 renders the claim unclear because it makes it uncertain which of the previously recited one or more additives is intended.
The recitation of “free of additive” renders claim 65 unclear because the parent claim 1 recites “one or more additives” and thus, the recitation of “additive” in the dependent claim 65 makes it uncertain which of the one or more additives is intended.
Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-9, 27, 28, 64-66, and 68-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avula et al. (Sci. Transl. Med., 2015, 7: 1-10; cited on the IDS filed on 7/6/2022).
	Avula et al. teach a composition for myocyte-specific ablation comprising a plurality of nanoconstructs, each comprising an 8-arm PEGA (8PEGA) having 1 molecule of Ce6 photosensitizer and about 3 molecules of a cardiac targeting peptide (CTP) covalently attached to respective PEGA arms (i.e., 4 arms are free of Ce6 and CTP); Ce6 is directly linked to 8PEGA; CTP has the amino acid sequence APWHLSSQYSRT; the nanoparticles have a hydrodynamic diameter of 6.7 nm (claims 1, 2, 5, 6, 9, 27, 28, 64-66, 69, 70) (see Abstract; p. 2; p. 3, column 1; see the attached Supplementary Materials).  Since Avula et al. teach attaching one Ce6 molecule and about 3 CTP molecules, Avula et al. teach a ratio of CTP to Ce6 of about 3 (claim 68).  It is noted that APWHLSSQYSRT is the claimed SEQ ID NO: 1 (claims 3, 4, 7, 8) (see the specification, p. 18, Table 1).  Thus, Avula et al. teach all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-9, 27, 28, and 64-72 are rejected under 35 U.S.C. 103 as being unpatentable over Avula et al., in view of Li et al. (Mol. Pharmacol., 2017, 14: 2793-2804).
	The teachings of Avula et al. are applied as above for claims 1-9, 27, 28, 64-66, and 68-70.  Avula does not teach a specific molecular weight for the nanoconstruct (claim 67).  However, it is noted that there is no evidence of record that the claimed range of 15-59 kDa is associated with unexpected results.  Furthermore, Avula et al. teach that molecular weight correlates with the hydrodynamic size and that the size should allow penetration through the capillary fenestrations/pores (see p. 2, column 1, last paragraph).  One of skill in the art would have found obvious to use routine experimentation and vary the molecular weight (and thus, the size), to achieve the predictable result of optimizing the composition for heart delivery.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sequences was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
Avula et al. do not teach IR700 (claims 71 and 72).  However, IR700 was known and used in the prior art as a photosensitizer (see Li et al., Abstract; p. 2793; paragraph bridging p. 2799 and 2800).  One of skill in the art would have found obvious to replace Ce9 with IR700 to achieve the predictable result of obtaining a composition suitable for myocyte-specific ablation.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
	
11.	No claim is allowed.  No claim is free of prior art.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633